Execution Version

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

Exhibit 10.1

 

SECOND AMENDMENT TO TERMINAL SERVICES AGREEMENT

 

This Second Amendment to Terminal Services Agreement, dated as of June 15, 2016
(the “Second Amendment”), is entered into by and between Joliet Bulk, Barge &
Rail LLC, a Delaware limited liability company (“Operator”), and ExxonMobil Oil
Corporation, a New York corporation (“Customer”).  Operator and Customer are
sometimes referred to herein as, individually, a “Party” and, collectively, the
“Parties”.

 

RECITALS:

 

WHEREAS, the Parties originally entered into that certain Terminal Services
Agreement, dated as of May 28, 2014 (as amended, modified or supplemented to
date, the “Agreement”); and

 

WHEREAS, the Parties wish to further amend the Agreement, upon the terms and
conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agrees as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1Capitalized Terms.  Unless otherwise defined herein, capitalized
terms used in this Second Amendment shall have the respective meanings ascribed
to such terms in the Agreement.  

 

Section 1.2Definitions Deleted from Annex I to the Agreement.  Annex I to the
Agreement is hereby amended by deleting the existing terms of “Minimum Volume
Commitment” and “Excess Fee” appearing therein, and the term “Non-Dedicated
Tanks” appearing therein is amended and restated as provided in Section 1.3 of
this Second Amendment.

 

Section 1.3Definitions Added to Annex I to the Agreement.  Annex I to the
Agreement is hereby further amended by inserting the following new definitions
in Annex I in proper alphabetical order, as follows:

 

1

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

“Additional Volume Commitment” is defined in Section 7.21. 

 

 

2

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

“Additional Volume Fee” is defined in Section 7.21.

 

“Additional Term” is defined in Section 7.21.

 

“Car Storage Fee” is defined in Section 7.22.

 

“Deficiency Period” is defined in Section 7.21.

 

“Deficiency Period Volume” is defined in Section 7.21.

 

“Deficit Volumes” is defined in Section 7.21(c)(ii).

 

“Deficit Exercised Option Volumes” is defined in Section 7.4.

 

“Empty Car” is a Track Car that contains no Product or contains only residual
Product that customarily remains in a Track Car following the unloading thereof.

 

“Excess Volume Fee” is defined in Section 7.6.

 

“Heated Product” is defined in Section 7.15.

 

“Loaded Car” is a Track Car that contains Product other than residual Product
that customarily remains in a Track Car following the unloading thereof.

 

“Lock In Volume Period” is defined in Section 7.10.

 

“Monthly Additional Volume Commitment Payment” is defined in Section 7.21.

 

“Non-Dedicated Tank” means one of the two 150,000 Barrel (nominal capacity)
tanks referred to in Section 1.2, which no longer constitutes a Dedicated Tank
hereunder in accordance with the provisions of Section 1.4.

 

“Priority Access” is defined in Section 7.20.

 

“Second Amendment Effective Date” means June 15, 2016.

 

“Track Cars” is defined in Section 7.22.

 

3

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

ARTICLE II

OTHER AMENDMENTS TO TERMINALLING AGREEMENT

 

Section 2.1Amendment to Section 1.4 of the Agreement.  The Agreement is hereby
amended by deleting Section 1.4 thereof in its entirety and inserting in place
thereof the following new Section 1.4:

 

 

1.4

From and after the Second Amendment Effective Date, Customer shall no longer be
entitled to use the second Dedicated Tank as a Dedicated Tank under this
Agreement and all references in this Agreement to “Dedicated Tanks” shall be
deemed to refer to only one (1) Dedicated Tank.  Not later than 15 days’
following receipt of written notice from Operator, the Customer shall cause the
Minimum Inventory (i.e., the tank heels) in the Tank that constitutes the
Non-Dedicated Tank to be removed or disposed of in accordance with Section 31.2
of the GTCs.  If Customer nominates and delivers Product in accordance with the
terms hereof in excess of that which can be accommodated in the sole Dedicated
Tank hereunder, Operator shall accommodate the storage of such excess volumes to
the extent additional tank capacity is available; provided that any such
accommodation by Operator of such excess volumes shall be in a Non-Dedicated
Tank and Operator shall be entitled to commingle Product with similar product of
third parties provided reasonable advance notice is given to Customer; and,
provided further that during the Additional Term, nothing contained herein shall
restrict the Operator from granting to another customer of the Facility
exclusive use of the Non-Dedicated Tank.

 

 

Section 2.2Amendment to Section 2.2 of the Agreement. The Agreement is hereby
further amended by deleting Section 2.2 thereof in its entirety and inserting in
place thereof the following new Section 2.2:

 

 

2.2

Operator shall cause all railcars to receive a visual inspection by a qualified
AAR (Association of American Railroads) railcar inspector upon arrival and prior
to departure for any evident damage.  Operator will report any railcar damage
discovered by such inspections daily to Customer in accordance with industry
practice, including the (i) railcar number, (ii) railcar’s arrival date, (iii)
bad order date, (iv) dwell days and (v) railcar’s current status.  Operator may
remove the damaged railcars, or cause the damaged railcars to be removed, from
Customer’s Unit Train, or perform minor railcar repairs in accordance with AAR
standards if determined to

 

4

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

be necessary by Operator and/or Customer and approved by Customer; provided
that, notwithstanding anything to the contrary contained herein, (x) Operator
has no obligation to make any such repairs, (y) Operator shall assume no
responsibility or liability for damaged railcars received except to the extent
that such damage is caused by Operator, and (z) Operator shall have no liability
for any such repair except to the extent that such repair is not made in
accordance with AAR standards, in which case such liability shall, except in the
case of gross negligence or willful misconduct, be limited solely to, at the
option of Customer, the duty to correct any such deficient repair at the cost
and expense of Operator or refund to Customer the amounts paid by Customer for
such repair.  If any damaged railcars are found on Unit Trains owned by a third
party delivering Products on behalf of Customer, Operator will notify the third
party and Customer.  Outbound inspections will meet the requirements of CFR
49.173.31 (d) “Examination before shipping”.  The amount due and payable by
Customer for damaged railcar repairs made by Operator, if at all, shall be equal
to the costs incurred by Operator for making such repairs plus ***** percent
(*****%). 

 

 

Section 2.3Amendment to Section 2.7 of the Agreement.  The Agreement is hereby
further amended by deleting the second sentence of Section 2.7 thereof in its
entirety and inserting in place thereof the following new sentence:

 

Any storage of Customer railcars on the repair-in-place track at the Facility
will be charged to the Customer at the rates set forth in Section 7.15(d).

 

Section 2.4Amendment to Section 6.2 of the Agreement.  The Agreement is hereby
further amended by deleting Section 6.2 thereof in its entirety and inserting in
place thereof the following new Section 6.2:

 

Customer may elect to extend the Initial Term by up to two additional one-year
terms (each, an “Extension Term”) at its option.  If Customer elects to extend
the Initial Term or the then expiring Extension Term (as the case may be),
notice shall be provided to Operator at least nine months in advance of the date
of expiration of the Initial Term or of the first Extension Term, as
applicable.  Within 90 days after such notice, Operator has the option to notify
Customer of Operator’s decision not to extend the Option Volume component of
this Agreement. If the Option Volume component is not extended, then Customer’s
obligations related to the Exercised Option Volume and the Exercised Option Fee
shall end at the end of the Initial Term or first Extension Term, as
applicable.  During

5

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

any such Extension Term, Customer shall continue to pay the Monthly Committed
Payment and, if applicable, Monthly Exercised Option Payment and Monthly Lock In
Fee Payment as set forth in Section 7 and, in each case, as adjusted pursuant to
Section 7.18 without any reduction in the Base Fee or the Exercised Option Fee
pursuant to Section 1.3(a) during any Extension Term.  Following the expiration
of the Initial Term and, if the Initial Term is extended for one or more
Extension Terms, the expiration of all Extension Terms, the term of this
Agreement shall be extended for the Additional Term, if any, as established
pursuant to Section 7.21 (the Initial Term, as extended by one or more Extension
Terms, if at all, and by the Additional Term, if any, collectively, the
“Term”).  Notwithstanding any provision to the contrary contained in this
Agreement, during the Additional Term, if any, the provisions of this Agreement
relating to the Committed Volume and payment of the Monthly Committed Payment,
Option Volume and payment of the Exercised Option Fee, and Lock in Volume and
payment of the Monthly Lock In Fee Payment, shall not apply.

 

Section 2.5Amendment to Section 7.1 of the Agreement.  The Agreement is hereby
further amended by deleting Section 7.1 thereof in its entirety and inserting in
place thereof the following new Section 7.1:

 

 

7.1

Customer commits to deliver ***** Barrels of Product per day (the “Committed
Volume”) via railcar to the Facility ratably over the Initial Term.

 

 

Section 2.6Amendment to Section 7.4 of the Agreement. The Agreement is hereby
further amended by deleting the last two sentences of Section 7.4 of the
Agreement and inserting in place thereof the following new sentences:

 

The “Exercised Option Fee” is $***** per Barrel. The Operator will have the
right, throughout the Term (including any Additional Term) and in its sole
discretion, to increase or decrease the Exercised Option Fee at the end of every
three (3) month period from and after the Second Amendment Effective Date
(commencing with the three (3) month period beginning on the first calendar day
of the month following the month in which the Second Amendment Effective Date
occurs) by giving written notice to Customer at least thirty six (36) days prior
to the expiration of such three (3) month period. The Exercised Option Fee then
in effect may be increased by up to but not more than $***** per Barrel, with
such increase to become effective upon the first calendar day of the next
succeeding three (3) month period; provided, however, that the Exercised Option
Fee shall not at any time exceed $***** per Barrel.  The Operator may elect to

6

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

decrease the Exercised Option Fee at any time by the giving of written notice as
provided in this Section 7.4.  The “Monthly Exercised Option Payment” due
Operator for any month in which Option Volumes are unloaded at the Facility
shall be the Exercised Option Fee multiplied by the Exercised Option Volumes so
unloaded at the Facility for such month; provided, however, that if the Customer
shall deliver to the Facility during such month less than the Exercised Option
Volumes per day specified to be delivered pursuant to the notice given by
Customer pursuant to Paragraph 2.b of Exhibit B (the total amount of deficit
Barrels for such month, the “Deficit Exercised Option Volumes”), Customer shall
pay to Operator a fee with respect to each Barrel included in such Deficit
Exercised Option Volumes in accordance with the schedule set forth on Exhibit E
to this Agreement.

 

Section 2.7Amendment to Section 7.5 of the Agreement.  The Agreement is hereby
further amended by deleting Section 7.5 thereof in its entirety and inserting in
place thereof the following new Section 7.5:

 

 

7.5

Customer shall be obligated to pay the Monthly Committed Payment and, if
applicable, the Monthly Lock In Fee Payment regardless of whether Customer in
fact delivers all or any of the Committed Volumes or, if applicable, the Lock In
Volume or any Exercised Option Volumes.  Such payments are fixed fees that shall
be due and payable irrespective of actual Product delivered by Customer to the
Facility.  Payment by Customer of such fees for a particular month or months
shall not reduce or otherwise affect Customer’s obligation to pay the Monthly
Committed Payment, and if applicable, the Monthly Lock In Fee Payment for any
subsequent month or months.

 

 

Section 2.8Amendment to Section 7.6 of the Agreement. The Agreement is hereby
further amended by deleting Section 7.6 thereof in its entirety and inserting in
place thereof the following new Section 7.6:

 

 

7.6

If, for any given delivery month during the Term, Customer nominates volumes per
day in accordance with Exhibit B to this Agreement above (i) the sum of the
Committed Volume and the Exercised Option Volume for such month or (ii) if the
Lock In Volume Period shall then be in effect, the Lock In Volume or (iii)
during the Additional Term, the Additional Daily Volume for such month, then
Operator shall use commercially reasonable efforts to handle such additional
volume (including, during the Additional

 

7

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

Term, Deficit Volumes to the extent deliverable in such month as contemplated by
Section 7.21(c)(ii)), subject to Facility limitations and subject to the
contractual rights of other users, and shall give written notice to Customer not
later than ***** day of the month preceding the given month of delivery of the
amount of additional volume Operator can so handle at the Facility for such
month, in which case the unloading rate for each Barrel of excess volume for
such month shall be such rate as shall be mutually agreed upon in writing by
Operator and Customer and, in the absence of Customer and Operator reaching
mutual agreement upon such unloading rate, the unloading rate payable with
respect to such additional volume for such month shall be equal to $***** per
Barrel as adjusted in accordance with Section 7.18 hereof (such unloading rate,
the “Excess Volume Fee”); provided however that, for the avoidance of doubt,
***** shall be charged to Customer for the unloading of any Deficit Volumes in
any month during the Additional Term to the extent such Deficit Volumes are
delivered in such month as contemplated by Section 7.21(c)(ii). 

 

 

Section 2.9Amendment to Section 7.8 of the Agreement.  The Agreement is hereby
further amended by deleting Section 7.8 thereof in its entirety and inserting in
place thereof the following new Section 7.8:

 

 

7.8

[INTENTIONALLY OMITTED.]

 

 

Section 2.10Amendment to Section 7.10 of the Agreement.  The Agreement is hereby
further amended by deleting the first sentence of Section 7.10 thereof and
inserting in place thereof the following new sentences:

 

Subject to the provisions of this Section 7.10, Customer may elect to commit to
throughput at the Facility ***** Barrels of Product per day (the “Lock In
Volume”) for any period of twelve months (or, if the remaining Term (excluding
the Additional Term) shall then be less than twelve months, for the remaining
balance of such Term) (such period, the “Lock In Volume Period”) and forego the
payment of the Monthly Committed Payment in exchange for payment of the Monthly
Lock In Fee Payment during such Lock In Volume Period; provided, however, that
(i) any Lock In Volume Period shall commence on the first day of a calendar
month and (ii) if Customer has not elected to commit to the Lock In Volume by
delivering its exercise notice to Operator on or before the first anniversary of
the Second Amendment Effective Date, then any obligation on the part of Operator
to accept Customer’s election to commit to the Lock In Volume

8

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

pursuant to this Section 7.10 shall be subject to Facility limitations and the
contractual rights of other users.

 

Section 2.11Amendment to Section 7.10 of the Agreement.  The Agreement is hereby
further amended by deleting the first sentence of clause (a) of Section 7.10 of
the Agreement and inserting in place thereof the following new sentences:

 

If Customer desires to elect to commit to the Lock In Volume during the Initial
Term or any Extension Term, Customer shall give Operator written notice at least
two (2) full calendar months prior to the month in which Customer desires to
commence delivery to the Facility of the Lock In Volume.  Customer may elect to
continue the ***** Barrels of Product per day Lock In Fee commitment for a
succeeding twelve month period (or, if less, the remaining balance of the Term
(excluding the Additional Term)) by giving written notice to Operator not less
than two (2) full calendar months prior to the expiration of the then expiring
Lock In Volume Period.

 

Section 2.12Amendment to Section 7.10 of the Agreement.  The Agreement is hereby
further amended by deleting clauses (b), (c) and (d) of Section 7.10 of the
Agreement in their entirety and inserting in place thereof the following new
clauses:

 

(b)[INTENTIONALLY OMITTED].

 

(c)[INTENTIONALLY OMITTED].

 

(d)[INTENTIONALLY OMITTED].

 

Section 2.13Amendment to Section 7.11 of the Agreement.  The Agreement is hereby
further amended by deleting Section 7.11 thereof in its entirety and inserting
in place thereof the following new Section 7.11:

 

7.11[INTENTIONALLY OMITTED].

 

Section 2.14Amendment to Section 7.12 of the Agreement.  The Agreement is hereby
further amended by deleting Section 7.12 thereof in its entirety and inserting
in place thereof the following new Section 7.12:

 

7.12[INTENTIONALLY OMITTED.]

 

9

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

Section 2.15Amendment to Section 7.15 of the Agreement.  The Agreement is hereby
further amended by deleting Section 7.15 thereof in its entirety and inserting
in place thereof the following new Section 7.15: 

 

 

7.15

The following additional services will be provided by the Operator to the
Customer upon written request:

 

 

(a)Tank to tank transfers: $***** per Barrel of Product.

 

 

(b)

Unloading of railcars in configurations of fewer than 100 cars will not incur
any additional charge to Customer so long as the average monthly volume of
Customer Product unloaded at the Facility remains below ***** Barrels per day.
In the event the average monthly volume of Customer Product unloaded at the
Facility exceeds ***** Barrels per day for any month, then any trains carrying
Product of Customer that are received in configurations under 100 cars will
incur a surcharge of $***** per Barrel for such barrels in such month.

 

 

 

(c)

Blending of Product: $***** per blended Barrel of Product + $*****/hour of
blending time.

 

 

 

(d)

Railcar storage for empty railcars on repair-in-place track:  $***** per railcar
per day.  Storage charges will commence 72 hours after written/email
notification is sent to Customer, however in no case will railcar storage fees
begin to accrue until cars have been physically placed and accessible on
repair-in-place track.  Charges will cease immediately upon notification of
release by Customer’s repair company and placement of railcar on next available
Customer outbound train.

 

 

 

(e)

Customer will reimburse Operator the actual utility charges plus ***** percent
for any tank heating costs. Customer must provide Operator with temperature
instructions for any heated tank.

 

 

 

(f)

With respect to any Customer Product received at the Facility with an API
Gravity between 8º and 17º  or any other Product that would require the use of
heated tank storage (collectively, the “Heated Product”) Customer will (i) incur
an additional charge of

 

10

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

$***** per Barrel for each Barrel of Heated Product unloaded at the Facility and
(ii) to the extent that the time to unload the Heated Product shall exceed the
unloading times set forth in Section 8.6, reimburse Operator for the costs of
locomotive power that is incurred by Operator as a result of the additional time
associated with unloading such Heated Product. The Heated Product charge of
$***** will be reduced to $***** per barrel once the Facility has received
during the Term the cumulative total of ***** Barrels of Heated Product from the
Customer. 

 

 

Section 2.16Amendment to the Agreement.  The Agreement is hereby further amended
by deleting Section 7.18 thereof in its entirety and inserting in place thereof
the following new Section 7.18:

 

 

7.18

Throughout the Term, the Base Fee, the Exercised Option Fee, the Lock In Fee,
the Excess Volume Fee and the Additional Volume Fee shall be escalated on each
anniversary of the Commencement Date based on the greater of (i) 1.5% and (ii)
the U.S. City average increase of the Consumer Price Index for the prior year as
published by the U.S. Bureau of Labor Statistics.

 

 

Section 2.17Amendment to the Agreement.  The Agreement is hereby further amended
by adding the following new Sections 7.20, 7.21 and 7.22 after Section 7.19 of
the Agreement:

 

 

7.20

Operator will provide Customer with priority access to the Facility in
accordance with the provisions of this Section 7.20 for the Option Volume of
***** Barrels for the full length of the Initial Term and Extension Term(s), as
the case may be (such access, “Priority Access”); provided, however, that such
Priority Access will not apply to any Additional Term elected pursuant to
Section 7.21.  For purposes of this Section 7.20, Priority Access means that,
during the Priority Access period, the volume of the Customer’s Product
equivalent to the sum of the Committed Volume and Option Volume that is
nominated and scheduled for unloading in accordance with Exhibit B shall be
unloaded by the Operator at the Facility without any undue delays due to the
activities of any other customer of the Facility during such Priority Access
period; provided, however, that any reduction in service at the Facility due to
a Force Majeure shall be applied pro rata among all customers then using the
Facility.  If Customer does not nominate its Option Volume for a given

 

11

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

month in accordance with Exhibit B, then Operator will not be obligated to
ensure Priority Access for the Customer during such month.   

 

 

 

7.21

Notwithstanding the provisions of Section 7.7, the Operator and the Customer
agree that the Customer shall have the right to elect to extend the term of this
Agreement beyond the Initial Term or, if Customer shall have elected to extend
the Initial Term for one or more Extension Terms, beyond the last expiring
Extension Term to unload certain volumes of Product, in accordance with the
provisions of this Section 7.21:

 

 

 

(a)

The Operator will calculate for each month falling within every six (6) month
period occurring within the Initial Term, starting with the first anniversary of
the Commencement Date (each, a “Deficiency Period”), the amount by which the
total number of Barrels of Product actually delivered to the Facility for such
month shall be less than (if at all) the total Committed Volumes for such month
(the sum of the aggregate number of Barrels for each such month during such
Deficiency Period, the “Deficiency Period Volume”); provided that for the last
six (6) month period immediately preceding the end of the Initial Term, the
Deficiency Period Volume shall be deemed to be equal to two (2) multiplied by
the Deficiency Period Volume (if any) for the first three (3) months of such six
(6) month period).

 

 

 

(b)

The Operator will, not later than 10 days following the end of each Deficiency
Period (or, for the last Deficiency Period, not later than 80 days prior to the
end of the Initial Term), deliver a report to the Customer setting out the
Deficiency Period Volume for such Deficiency Period and the Customer will have
thirty (30) days following receipt of such report to elect, by written notice to
the Operator, whether any amount between zero and the Deficiency Period Volume
shall be added to an account which will aggregate the sum of all Deficiency
Period Volume elections Customer has made pursuant to the provisions of this
Section 7.21 (such aggregate sum for all Deficiency Periods, the “Additional
Volume Commitment”); provided that for the first two Deficiency Periods,
Operator will deliver, not later than fifteen (15) days following the Second
Amendment Effective Date, one report consolidating the Deficiency Period Volume
for both such Deficiency Periods, and

 

12

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

Customer will have thirty (30) days following receipt of such report to elect
the Additional Volume Commitment for the consolidated Deficiency Periods.  The
Additional Volume Commitment will become committed volumes deliverable during
the Additional Term as established in accordance with the provisions of this
Section 7.21, and the unloading fee payable for the Additional Volume Commitment
shall be equal to $***** per Barrel as adjusted pursuant to Section 7.18 (the
“Additional Volume Fee”). 

 

 

 

(c)

Commencing with the first day following the expiration of the Initial Term (or,
if the Customer has elected to extend the Initial Term for one or more Extension
Terms, the first day following the expiration of the last Extension Term), the
Customer commits to deliver via railcar to the Facility the Additional Volume
Commitment for the period of time established pursuant to the provisions of this
Section 7.21(c) (such period, the “Additional Term”), subject to the following
terms and conditions:

 

 

 

(i)

The Customer shall have the right, by giving written notice to the Operator at
least sixty (60) days prior to the expiration of the Initial Term, to specify
the number of Barrels of Additional Volume Commitment the Customer shall desire
to unload at the Facility on a daily basis during the Additional Term; provided
that the Customer must select at least ***** Barrels per day but not more than
***** Barrels per day of Additional Volume Commitment; and provided further that
if the Customer shall have failed to timely make such selection, the Customer
shall be deemed to have selected ***** Barrels of Additional Volume Commitment
per day unless the Additional Volume Commitment shall be greater than *****
Barrels, in which case the Customer shall be deemed to have selected such number
of Barrels of Additional Volume Commitment per day as shall equal the quotient
of the Additional Volume Commitment divided by ***** (such daily number of
Barrels selected or deemed selected, the “Additional Daily Volume”).  Following
the determination of the Additional Daily Volume as provided herein, the

 

13

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

duration of the Additional Term shall be computed and shall consist of such
number of days as shall be equal to the quotient of the Additional Volume
Commitment divided by the Additional Daily Volume. 

 

 

 

(ii)

The “Monthly Additional Volume Commitment Payment” due Operator for any month
during the Additional Term shall be equal to the Additional Volume Fee
multiplied by the Additional Daily Volume multiplied by the number of days in
the applicable month, and such Monthly Additional Volume Commitment Payment
shall become due and payable regardless of whether the Customer delivers all or
any of the Additional Volume Commitment.  Notwithstanding the foregoing and with
respect to any month throughout the Additional Term, if the number of Barrels of
Product actually delivered by the Customer for such month is less than an amount
equal to the product of the Additional Daily Volume and the number of days in
such month (such amount for such month, the “Deficit Volumes”), then the
Customer will have the right to deliver such Deficit Volumes to the Facility at
any time during the next ***** months during the Additional Term as
follows:  (w) the maximum number of Barrels of Deficit Volumes deliverable to
the Facility per day during any month shall not exceed the amount by which *****
exceeds the Additional Daily Volume; (x) the Customer shall ***** for any
Deficit Volumes delivered by the Customer during such month; (y) the Deficit
Volumes for such month will, if not used within the next succeeding ***** month
period, expire; and (z) for the avoidance of doubt, in no event will the
delivery of any Deficit Volumes in any month have the effect of releasing or
reducing the Customer’s obligation to pay the Monthly Additional Volume
Commitment Payment for such month.

 

 

 

(iii)

Upon the expiration of the Additional Term, the right of the Customer to deliver
Barrels at the Additional Volume Fee (or deliver Barrels in respect of the
Deficit Volumes) pursuant to this Section 7.21 shall terminate.

 

14

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

 

(iv)

Notwithstanding anything to the contrary contained herein, the obligation on the
part of the Operator to unload more than, with respect to any calendar month
during the Additional Term, the product of the Additional Daily Volume and the
number of days in such month shall be subject to the provisions of Section 7.6;
provided, however, that Operator shall accept all Deficit Volumes (if any)
nominated by the Customer for such month, using commercially reasonable efforts
and subject to Facility limitations and contractual rights of other users, in
accordance with the nomination provisions of Exhibit B and ***** unloading fee
for such Deficit Volumes as provided in clause (ii) of this Section 7.21(c).

 

 

 

(v)

In no event shall the Additional Term be for a period of more than three (3)
years from the end of the Initial Term or, if Customer shall have elected to
extend the Initial Term for one or more Extension Terms, from the end of the
last expiring Extension Term.

 

 

 

7.22

During the Term and subject to the provisions of this Section 7.22, the Customer
shall have the right to store at the Facility up to 120 railcars owned or leased
by the Customer (or its affiliates) that are designed to carry Product that meet
the specifications set forth in Exhibit B-1 to this Agreement (the “Track
Cars”).  For the avoidance of doubt, the provisions of this Section 7.22 do not
apply to the storage of railcars on the Facility’s repair-in-place track
contemplated by Section 2.7, which repair-in-place railcar storage shall be
governed by the provisions thereof.

 

 

 

(a)

The Customer shall provide the Operator with at least seven (7) days’ written
notice of any request to store any Track Cars at the Facility.  Notification
shall include the expected date and time of arrival of the Track Cars, the
number of Track Cars that the Customer desires to store at the Facility, the
anticipated term for storage of such Track Cars and whether such Track Cars are
Empty Cars or Loaded Cars. The Operator shall, as soon as practicable following
any such request, deliver notice (which may be telephonic or by email) to the
Customer, setting out the number

 

15

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

of Loaded Cars and Empty Cars (as the case may be) that the Operator can accept
for storage at the Facility, along with the duration as to which the Operator
shall permit the Loaded Cars or Empty Cars (or both, as the case may be) to be
so stored at the Facility; provided, however, that no Loaded Car may be stored
at the Facility for more than ***** days following delivery thereof to the
Facility except as otherwise agreed to in writing by the Operator in its sole
discretion.  If the Operator rejects the Customer’s request to store any Track
Cars, the Operator shall set forth the reason as for such rejection.  All Track
Cars delivered by the Customer for storage at the Facility shall at all times be
in satisfactory condition for movement in the normal interchange of rail
traffic, complete with all parts, equipment and accessories.  Notwithstanding
any provision contained herein to the contrary, the obligation of the Operator
to store any of the Customer’s Track Cars at the Facility pursuant to this
Section 7.22 shall be subject to the consent of the Operator, which consent
shall not be unreasonably withheld; provided that, without limiting any other
reason that may constitute a reasonable basis to withhold such consent, the
Customer agrees that the following reasons shall be deemed to be a reasonable
basis for withholding consent to any Customer request to store Track Cars: (i)
insufficient track storage space at the Facility, including due to the storage
of railcars of other customers; (ii) interference with the day-to-day operations
of the Facility; (iii) unsafe Track Cars; and (iv) amount of product or residual
product that is contained in the Track Cars. 

 

 

 

(b)

The Operator shall determine the location for the storage of the stored Track
Cars at the Facility (which location may be changed from time to time in the
Operator’s discretion), and upon the request of the Customer, the Operator shall
advise the Customer (which may be telephonic or by email or any other means of
communication) of the location at the stored Track Cars at the Facility.

 

 

 

(c)

Any Track Cars stored at the Facility shall be removed by the Customer not later
than the expiration or earlier termination of the Term; provided, however, that
the Operator shall have the right, upon not less than fourteen (14) days prior
written notice (or, in the

 

16

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

case of an emergency, such shorter period of time as the Operator shall require,
taking into account the urgency of the situation), to require the Customer to
remove from the Facility all or any portion of the stored Track Cars stored at
the Facility; and, provided, further, that the Customer shall not permit any
Loaded Car to be stored at the Facility for more than ***** days following the
date of delivery thereof to the Facility except as otherwise agreed to in
writing by the Operator in its sole discretion.  If the Customer fails to remove
the stored Track Cars in accordance with the provisions of this Section 7.22,
the Operator shall have the right, at the reasonable cost and expense of the
Customer, to remove or cause to be removed the stored Track Cars to a location
designated by the Operator (and which is suitable for the storage of railcars)
upon at least five (5) days’ prior written notice to the Customer (during which
period the Customer shall have the further right to remove or cause to be
removed such stored Track Cars or to specify a commercially reasonable location
to which the stored Track Cars should be delivered by the Operator). 

 

 

 

(d)

The rights of the Customer to store Track Cars at the Facility pursuant to this
Section 7.22 shall be subject to such policies and procedures as may be
established by the Operator from time to time with respect to the storage of
rail cars at the Facility.  The Customer acknowledges and agrees that any Track
Cars stored at the Facility shall be stored at the sole risk (including risk of
loss or damage) to the Customer and that the Operator shall have no (i)
obligation, at any time during the storage of any Track Cars, to inspect or
repair any such Track Cars or (ii) liability (and the Customer hereby releases
the Operator from any liability) of any nature to the Customer (or any third
party) in connection with or as a result of any Track Cars stored at the
Facility except to the extent that such liability arises out of the negligence
or willful misconduct of the Operator.  The Track Cars may not be repaired while
being stored at the Facility pursuant to the provisions of this Section 7.22,
unless otherwise agreed in writing by the Operator.  

 

 

 

(e)

The Customer shall pay to the Operator a monthly fee for each Track Car stored
at the Facility during any month pursuant to this Section 7.22 equal to the Car
Storage Fee multiplied by the number

 

17

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

of full or partial days such Track Car is so stored at the Facility, which fee
shall be calculated from the day such Track Car is placed in storage to the day
such Track Car is removed from storage.  For purposes hereof, the “Car Storage
Fee” with respect to each Track Car stored at the Facility pursuant to this
Section 7.22 shall be (i) during the ***** period commencing on the Second
Amendment Effective Date, $***** per car for Empty Cars and $***** per car for
Loaded Cars, and (ii) during any period after the expiration of such *****
period, such rate as shall be mutually agreed to in writing by the Operator and
the Customer; provided that the Operator may reject any such rate proposed by
the Customer in its sole discretion.  All documented, actual out-of-pocket costs
and expenses (but excluding the Operator’s labor costs) for moving the Track
Cars in and out of the Facility, moving the Track Cars from an unloading spot to
a storage location at the Facility, or relocating the Track Cars from a storage
location to another storage location at the Facility or moving the Track Cars to
ready such Track Cars to depart the Facility, including the cost of power for
such Track Cars (to the extent that the Operator incurs costs for such power),
shall be for the account of and paid by the Customer or, if incurred by the
Operator, reimbursed by the Customer to the Operator, unless the Operator shall
have elected to change the storage location of such Track Cars at the Facility
at its sole option and without having an operational or safety need or other
reasonable basis for doing so, in which case the costs and expenses of
relocation shall be borne by the Operator. 

 

 

Section 2.18.Amendment to the Agreement.  The Agreement is hereby further
amended by deleting Section 9.1 thereof in its entirety and inserting in place
thereof the following new Section 9.1:

 

 

9.1

All fees, charges and other payments that shall accrue under this Agreement or
otherwise become owing or payable to Operator under this Agreement (including
the Monthly Committed Payment, Monthly Exercised Option Payment (if applicable),
Monthly Lock In Fee Payment (if applicable), Monthly Additional Volume
Commitment Payment (if applicable), all Car Storage Fees (if any), and any fees
for additional services provided hereunder) will be invoiced by Operator to
Customer no later than the fifth Business Day of each month of the Term
(beginning in the first month after the Commencement Date) and shall become

18

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

due and payable by Customer not later than 15 days following Customer’s receipt
of the invoice. 

 

Section 2.19.Amendment to Exhibit B to the Agreement.  Paragraph 2.a. of Exhibit
B to the Agreement is hereby amended by (i) deleting the words “the Initial Term
and any Extension Term” appearing in the first sentence of Paragraph 2.a of
Exhibit B and inserting in place thereof the words “the Term” and (ii) by adding
the following new sentence at the end of Paragraph 2.a: “In addition, the
Customer will provide Operator, by electronic mail or facsimile, or by other
means mutually agreed by Operator and Customer from time to time, not less than
***** days prior to a given calendar month throughout the Term, notice of the
number of unit trains that Customer projects to deliver to the Facility for such
given calendar month.”

 

Section 2.20.Amendment to GTCs of the Agreement.  The Agreement is hereby
further amended by inserting the following new sentence at the end of Section
4.1 of the GTCs:

 

“Notwithstanding anything to the contrary contained in this Section 4.1 of the
GTCs, upon notice by Operator to Customer and mutual consent of the Parties
(which consent shall not be unreasonably withheld or delayed), the quantity of
Product received into the Facility shall be based on static shore tank
measurements (quantity) prior to and after receipt using certified tank gauge
tables.”

 

Section 2.21.Amendment to GTCs of the Agreement.  The Agreement is hereby
further amended by deleting Section 10.1 of the GTCs in its entirety and
inserting in place thereof the following new Section 10.1 of the GTCs:

 

 

10.1

In the event of any Product spills or other environmentally polluting discharges
arising from the operations of the Facility (including at any time during which
any railcar containing any Product of or for the benefit of Customer is stored
on any track of the Facility, including railcars stored at the Facility pursuant
to Section 2.7 or Section 7.22 of the Agreement), clean up and/or any resulting
liability for such spills or discharges shall be the sole responsibility of
Operator, subject to the following:  in the event of any Product spills or other
environmentally polluting discharge at the Facility after the commencement of
this Agreement (i) caused by Customer or the operation of a railroad train or
railcars(s) delivering or receiving on its behalf, at its request or for its
benefit or (ii) arising out of or relating to any railcar containing Product of
or for the benefit of Customer at any time during which such railcar is stored
on any track of the Facility (including railcars stored at the Facility pursuant
to Section 2.7 or Section 7.22 of the Agreement), Operator is authorized to
commence containment of and clean-up operations as deemed

19

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

 

appropriate or necessary by Operator and shall notify Customer immediately of
such operations; and all liability (including all Claims, inclusive of Claims
made by third parties) and reasonable costs of containment and clean up for such
spill or discharge shall be borne by Customer, except that in the event a spill
or discharge is the result of joint negligence by both Operator and Customer or
Customer’s railroad train or railcar(s) delivering or receiving on its behalf,
at its request or for its benefit, all liability (including all such Claims
including Claims made by third parties) and costs of containment or clean up
shall be borne severally and not jointly by Operator and Customer in proportion
to each Party’s (or, in the case of Customer, such railroad train or railcar(s))
negligence. 

 

Section 2.22.Amendment to Exhibit C to the Agreement.  Exhibit C to the
Agreement is hereby amended and restated in its entirety in the form of new
Exhibit C, which is attached hereto as Appendix I.

 

Section 2.23.Amendment to the Agreement.  The Agreement is hereby amended by
adding new Exhibit E to the Agreement, which is attached hereto as Appendix II.

 

ARTICLE III

GENERAL PROVISIONS

 

Section 3.1Effectiveness and Ratification.  All of the provisions of this Second
Amendment shall be effective as of the date hereof.  Except as specifically
provided for in this Second Amendment, the terms of the Agreement shall remain
in full force and effect.  In the event of any conflict or inconsistency between
the terms of this Second Amendment and the Agreement with respect to the period
of time from and after the date hereof, the terms of this Second Amendment shall
prevail and govern.

 

Section 3.2Headings.  The headings of the sections of this Second Amendment have
been inserted for convenience of reference only and are not to be considered
part of this Second Amendment and shall in no way affect the interpretation of
any of the provisions of this Second Amendment.

 

Section 3.3Entire Document.  This Second Amendment contains the entire agreement
among the Parties with respect to the subject matter hereof.  There are no oral
agreements among the Parties with respect to the subject matter hereof.

 

Section 3.4Governing Law.  This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the conflicts of

20

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

law principles of such state. Any dispute arising under this Second Amendment
shall be governed in accordance with Section 18 of the Agreement. 

 

Section 3.5Counterparts.  This Second Amendment may be executed in any number of
counterparts (including facsimile or portable document format (PDF
counterparts), each of which, when so executed and delivered, shall constitute
an original and all of which shall constitute one document.  Delivery of a copy
of the Second Amendment bearing an original signature by facsimile transmission
or by electronic mail shall have the same effect as physical delivery of the
paper document bearing the original signature.

 

[Signature page follows]

21

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers or
representatives to execute and deliver this Second Amendment as of the date
first written above.

 

JOLIET BULK, BARGE & RAIL LLCEXXONMOBIL OIL CORPORATION

By: Arc Terminals Joliet Holdings LLC,

its sole member

By: Arc Terminals Holdings LLC,

its managing member

 

 

By:_______________________By:________________________
Name:John BlanchardName: Austin B. Carr
Title:PresidentTitle:   Attorney-in-fact

 




 

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

Appendix I

 

 

EXHIBIT C

 

PRODUCT SPECIFICATIONS

 

Gravity – API per ASTM D-4052

Minimum

8º

Sulfur – wt% per ASTM D-4294

Maximum

7.0

Hydrogen Sulfide – PPM per ASTM D-5705

Maximum

2000 PPM in the vapor space

BS&W – vol% by Karl Fisher

Maximum

1.0

Pour Point – per ASTM D-97

Maximum

-7ºC / 20ºF

Viscosity – cSt per ASTM D-445

Maximum

700 cSt @120ºF

Reid vapor pressure per ASTM-323

Maximum

11.0 psia @37ºC / 100ºF

TAN

Maximum

4

 

Contaminants – The specifications listed in the table on this Exhibit C define
only a basic purity for the Product.  The Product shall also be free of any
contaminants, including dirt, rust, scale and all other types of solid
contaminants, caustics, chlorides, heavy metals and oxygenates.

 

 



 

 

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED.  THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE WITH FIVE ASTERISKS (*****).

 

Appendix II

 

EXHIBIT E

 

DEFICIT EXERCISED OPTION VOLUMES

 

 

If the sum of Committed Volumes and Exercised Option Volumes per day originally
communicated to Customer ***** days prior the calendar month in question were:

And if the sum of Committed Volumes and Exercised Option Volumes actually
delivered per day during the calendar month in question were:

Then the fee payable on the Deficit Exercised Option Volumes per Barrel per day
shall be equal to:

Up to ***** Barrels per day

Less than or equal to ***** Barrels per day

*****

Greater than ***** Barrels per day but less than or equal to ***** Barrels per
day

Less than or equal to ***** Barrels per day

$***** per Barrel

Greater than ***** Barrels per day but less than or equal to ***** Barrels per
day

Less than or equal to ***** Barrels per day

$***** per Barrel

Greater than ***** Barrels per day but less than or equal to ***** Barrels per
day

Greater than ***** Barrels per day but less than or equal to ***** Barrels per
day

*****

Greater than ***** Barrels per day

Less than the sum of the Committed Volumes and Exercised Option Volumes per day
originally communicated to Customer ***** days prior the calendar month in
question

$***** per Barrel

 

 

 